              Case 5:20-cv-08570-LHK Document 129 Filed 08/05/21 Page 1 of 3




 1
      BATHAEE DUNNE LLP                              SCOTT + SCOTT ATTORNEYS AT LAW LLP
 2    Yavar Bathaee (CA 282388)                      Kristen M. Anderson (CA 246108)
      yavar@bathaeedunne.com                         kanderson@scott-scott.com
 3    445 Park Avenue, 9th Floor                     230 Park Avenue, 17th Floor
      New York, NY 10022                             New York, NY 10169
 4    Tel.: (332) 205-7668                           Tel.: (212) 223-6444
 5
      LEVIN SEDRAN & BERMAN LLP                      AHDOOT & WOLFSON, PC
 6    Keith J. Verrier (admitted pro hac vice)       Tina Wolfson (CA 174806)
      kverrier@lfsblaw.com                           twolfson@ahdootwolfson.com
 7    510 Walnut Street, Suite 500                   2600 West Olive Avenue, Suite 500
      Philadelphia, PA 19106-3997                    Burbank, CA 91505
 8    Tel.: (215) 592-1500                           Tel.: (310) 474-9111
 9
      Interim Counsel for the Advertiser Class
10

11                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN JOSE DIVISION
13
     MAXIMILIAN KLEIN, et al., on behalf of
14   themselves and all others similarly situated,

15                                                          Case No.: 20-CV-08570-LHK
              Plaintiffs,
16                                                          The Hon. Lucy H. Koh
            v.
17
     FACEBOOK, INC.,
18
              Defendant.
19
20   JESSICA L. LAYSER, individually and on behalf
     of all others similarly situated,                      Case No.: 21-cv-00337-LHK
21
                                                            The Hon. Lucy H. Koh
                            Plaintiff,
22
                  v.
23
                                                            PLAINTIFF JESSICA L. LAYSER’S
24   FACEBOOK, INC.,                                        NOTICE OF VOLUNTARY
                                                            DISMISSAL WITHOUT PREJUDICE
25                          Defendant.

26
27

28

30                                                              PLAINTIFF JESSICA L. LAYSER’S NOTICE OF
                                                               VOLUNTARY DISMISSAL WITHOUT PREJUDICE
31
              Case 5:20-cv-08570-LHK Document 129 Filed 08/05/21 Page 2 of 3




 1          PLEASE TAKE NOTICE that Plaintiff Jessica L. Layser hereby voluntarily dismisses her
 2   claims in this action against Defendant Facebook, Inc., without prejudice, pursuant to Rule
 3   41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Defendant has neither filed an answer, nor
 4   moved for summary judgment, and a class has not yet been certified.
 5
      DATED: August 5, 2021                                Respectfully submitted,
 6

 7    By: /s/ Yavar Bathaee                                By: /s/ Kristen M. Anderson
      BATHAEE DUNNE LLP                                    SCOTT + SCOTT ATTORNEYS AT LAW LLP
 8    Yavar Bathaee (Bar No. 282388)                       Kristen M. Anderson (Bar No. 246108)
        yavar@bathaeedunne.com                               kanderson@scott-scott.com
 9    Edward M. Grauman (admitted pro hac vice)            230 Park Avenue, 17th Floor
        egrauman@bathaeedunne.com                          New York, NY 10169
10    Andrew C. Wolinsky (admitted pro hac vice)           (212) 223-6444
        awolinsky@bathaeedunne.com
11    445 Park Avenue, 9th Floor                           Christopher M. Burke (Bar No. 214799)
      New York, NY 10022                                     cburke@scott-scott.com
12    (332) 206-7668                                       David H. Goldberger (Bar No. 225869)
                                                             dgoldberger@scott-scott.com
13    Brian J. Dunne (Bar No. 275689)                      Yifan (Kate) Lv (Bar No. 302704)
        bdunne@bathaeedunne.com                              klv@scott-scott.com
14    633 West Fifth Street, 26th Floor                    600 W. Broadway, Suite 3300
      Los Angeles, CA 90071                                San Diego, CA 92101
15    (213) 462-2772                                       (619) 233-4565
16                                                         Patrick J. McGahan (admitted pro hac vice)
                                                             pmcgahan@scott-scott.com
17                                                         Michael P. Srodoski (admitted pro hac vice)
      By: /s/ Keith J. Verrier                               msrodoski@scott-scott.com
18    LEVIN SEDRAN & BERMAN LLP                            156 South Main Street, P.O. Box 192
      Keith J. Verrier (admitted pro hac vice)             Colchester, CT 06415
19      kverrier@lfsblaw.com                               (860) 537-5537
      Austin B. Cohen (admitted pro hac vice)
20      acohen@lfsblaw.com                                 By: /s/ Tina Wolfson
      510 Walnut Street, Suite 500                         AHDOOT & WOLFSON, PC
21    Philadelphia, PA 19106-3997                          Tina Wolfson (Bar No. 174806)
      (215) 592-1500                                         twolfson@ahdootwolfson.com
22                                                         Robert Ahdoot (Bar No. 172098)
                                                             rahdoot@ahdootwolfson.com
23                                                         Theodore W. Maya (Bar No. 223242)
                                                             tmaya@ahdootwolfson.com
24                                                         Rachel Johnson (Bar No. 331351)
                                                             rjohnson@ahdootwolfson.com
25                                                         2600 West Olive Avenue, Suite 500
                                                           Burbank, CA 91505
26                                                         (310) 474-9111
27                                                         Interim Counsel for the Advertiser Class
28                                                   2
                                                               PLAINTIFF JESSICA L. LAYSER’S NOTICE OF
30                                                            VOLUNTARY DISMISSAL WITHOUT PREJUDICE

31
              Case 5:20-cv-08570-LHK Document 129 Filed 08/05/21 Page 3 of 3




 1                             ATTESTATION OF KEITH J. VERRIER
 2          This document is being filed through the Electronic Case Filing (ECF) system by Keith J.
 3   Verrier, who attests that he has obtained concurrence in the filing of this document from each of
 4   the attorneys identified on the caption page and in the signature block.
 5

 6   Dated: August 5, 2021
                                                             Keith J. Verrier
 7

 8
 9                                    CERTIFICATE OF SERVICE

10          I hereby certify that on this 5th day of August, 2021, I electronically transmitted the

11   foregoing document to the Clerk’s Office using the CM/ECF System, causing the document to be

12   electronically served on all attorneys of record.

13

14   Dated: August 5, 2021
                                                             Keith J. Verrier
15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                       3
                                                                  PLAINTIFF JESSICA L. LAYSER’S NOTICE OF
30                                                               VOLUNTARY DISMISSAL WITHOUT PREJUDICE

31
